Name: Commission Regulation (EEC) No 303/81 of 4 February 1981 altering the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 33/24 Official Journal of the European Communities 5 . 2. 81 COMMISSION REGULATION (EEC) No 303/81 of 4 February 1981 altering the export refunds on rice and broken rice force should be altered as shown in the Annex to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( 1), as last amended by the Act of Accession of Greece (2), and in particular the fifth subparagraph of Article 17(2) thereof, Whereas the export refunds on rice and broken rice were fixed by Regulation (EEC) No 172/81 (3); Whereas it follows from applying the rules, criteria and other provisions contained in Regulation (EEC) No 172/81 to the information at present available to the Commission, that the export refunds at present in The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76, with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state and fixed in the Annex to Regulation (EEC) No 172/81 , are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 5 February 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 February 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25. 6 . 1976, p . 1 . 0 OJ No L 291 , 19. 11 . 1979, p . 17. P) OJ No L 20, 23. 1 . 1981 , p. 8 . 5 . 2. 81 Official Journal of the European Communities No L 33/25 ANNEX to the Commission Regulation of 4 February 1981 altering the export refunds on rice and broken rice (ECU7 tonne) CCT heading Description Amount of refund No ex 10.06 Rice : B. I. Paddy rice ; husked rice : b) Husked rice : 1 . Round grain  2. Long grain for export to :  Austria, Liechtenstein, Portugal , Switzerland and the communes of Livigno and Campione d'Italia 11-00  Other third countries  II . Semi-milled or wholly milled rice : a) Semi-milled rice : 1 . Round grain  2. Long grain  b) Wholly milled rice : 1 . Round grain  2. Long grain for export to :  Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'Italia as well as destinations mentioned in Article 3 of Commission Regulation (EEC) No 192/75 (') 13-75  Zone I 50-00  Other third countries  III . Broken rice  (!) OJ No L 25, 17. 1 . 1975, p . 1 . NB : The zones are those defined in Regulation (EEC) No 1124/77 (OJ No L 134, 28 . 5. 1977).